               1 Anna Maria Martin (Bar No. 154279)
                 amartin@mmhllp.com
               2 Kristin P. Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 Grant Ingram (Bar No. 242785)
                 gingram@mmhllp.com
               4 MESERVE, MUMPER & HUGHES LLP
                 800 Wilshire Boulevard, Suite 500
               5 Los Angeles, California 90017-2611
                 Telephone: (213) 620-0300
               6 Facsimile: (213) 625-1930
               7 Attorneys for Defendants
                 LIFE INSURANCE COMPANY OF NORTH
               8 AMERICA and METROPCS WIRELESS, INC.
                 EMPLOYEE WELFARE BENEFIT PLAN
               9
                 Laurence F. Padway (Bar No. 89314)
              10 LAW OFFICES OF LAURENCE F. PADWAY
                 1516 Oak Street, Suite 109
              11 Alameda, California 94501
                 Telephone: (510) 814-6100
              12 Facsimile: (510) 814 0650
              13 Attorneys for Plaintiff
                 SONJA K. RYGG
              14
              15                             UNITED STATES DISTRICT COURT
              16                          NORTHERN DISTRICT OF CALIFORNIA
              17
              18 SONJA K. RYGG,                           )     Case No. 3:17-cv-06891-JST
                                                          )
              19                    Plaintiff,            )     STIPULATION TO CONTINUE
                                                          )     BRIEFING AND HEARING
              20              vs.                         )     SCHEDULE ON CROSS-
                                                          )     MOTIONS FOR JUDGMENT;
              21 METROPCS WIRELESS, INC.                  )     [PROPOSED] ORDER THEREON
                 EMPLOYEE WELFARE BENEFIT                 )
              22 PLAN, and LIFE INSURANCE                 )     Current Date: January 24, 2019
                 COMPANY OF NORTH AMERICA,                )     Current Time: 2:00 p.m.
              23                                          )
                            Defendants.                   )     Requested Date: January 31, 2019
              24                                          )     Requested Time: 2:00 p.m.
                                                          )
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                          STIPULATION TO CONTINUE BRIEFING
 MUMPER &                                                           AND HEARING SCHEDULE ON CROSS-
HUGHES LLP
                   167027.1
                                                                             MOTIONS FOR JUDGMENT
               1 TO THIS HONORABLE COURT:
               2              WHEREAS the following briefing schedule was set by the Court on
               3 October 9, 2018, and
               4                   Plaintiff’s Opening Brief:           October 24, 2018
               5                   Defendant’s Opening Brief:           November 9, 2018
               6                   Plaintiff’s Responsive Brief:        December 4, 2018
               7                   Defendant’s Responsive Brief:        December 21, 2018
               8                   Hearing:                             January 24, 2019 @ 2:00 p.m.
               9              WHEREAS, counsel for Defendant charged with preparing the Opening Brief
              10 has been ill with the flu for over a week, and has been and will be unable to complete
              11 the review of Plaintiff’s Opening Brief and complete Defendants’ Opening Brief
              12 before November 9th; and
              13              WHEREAS, counsel for both parties have met and conferred, and agreed upon
              14 a revised schedule, which maintain the current hearing date and takes in to account
              15 the calendar of both counsel and the upcoming holidays:
              16
              17                   Plaintiff’s Opening Brief:           October 24, 2018
              18                   Defendant’s Opening Brief:           November 16, 2018
              19                   Plaintiff’s Responsive Brief:        December 10, 2018
              20                   Defendant’s Responsive Brief:        January 7, 2019
              21                   Hearing:                             January 24, 2019 @ 2:00 p.m.
              22              IT IS HEREBY STIPULATED by and between Plaintiff and Defendant, by
              23 and through their respective attorneys of record, that with the Court’s permission the
              24 following brief and hearing schedule be adopted as set forth above.
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                          2   STIPULATION TO CONTINUE BRIEFING
 MUMPER &                                                               AND HEARING SCHEDULE ON CROSS-
HUGHES LLP
                   167027.1
                                                                                 MOTIONS FOR JUDGMENT
               1              IT IS SO STIPULATED.
               2 Dated: November 2, 2018                       Anna Maria Martin
                                                               Kristin P. Kyle de Bautista
               3                                               MESERVE, MUMPER & HUGHES LLP
               4
               5                                               By:         /s/ Kristin P. Kyle de Bautista
               6                                                         Kristin P. Kyle de Bautista
                                                                         Attorneys for Defendant
               7                                                         LIFE INSURANCE COMPANY
                                                                         OF NORTH AMERICA
               8
               9 Dated: November 2, 2018                       Laurence F. Padway
                                                               LAW OFFICE OF LAURENCE F. PADWAY
              10
              11                                               By:    Laurence F. Padway
              12                                                     Laurence F. Padway
                                                                     Attorneys for Plaintiff
              13                                                     SONJA K. RYGG
              14
              15                                  SIGNATURE ATTESTATION
              16              I, Kristin P. Kyle de Bautista, hereby attest that concurrence in the filing of the
              17 document has been obtained from the other signatory on this document.
              18
              19 Dated: November 2, 2018                       By:        Kristin P. Kyle de Bautista
                                                                             Kristin P. Kyle de Bautista
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                            3        STIPULATION TO CONTINUE BRIEFING
 MUMPER &                                                                      AND HEARING SCHEDULE ON CROSS-
HUGHES LLP
                   167027.1
                                                                                        MOTIONS FOR JUDGMENT
               1                                     [PROPOSED ORDER]
               2              Pursuant to the stipulation of the parties, it is so ordered. The briefing and
               3 hearing schedule set forth above is hereby adoptedH[FHSWWKDWWKHKHDULQJVKDOOEH
               .
               4KHOGRQ)HEUXDU\
               5 IT IS SO ORDERED:
               6
               7 DATED: _________________
                         November 5, 2018                            _____________________________
                                                                     Hon. Jon S. Tigar
               8
                                                                     United States District Judge
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                        4      STIPULATION TO CONTINUE BRIEFING
 MUMPER &                                                                AND HEARING SCHEDULE ON CROSS-
HUGHES LLP
                   167027.1
                                                                                  MOTIONS FOR JUDGMENT
